UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark one) R ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (Zip Code) Issuer’s telephone number (712) 366-0392 Securities registered under Section 12(b) of the Exchange Act: None. Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Series A Membership Units (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes £No R Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R Our membership units are not publicly traded; therefore, our public float is not measureable. As of September 30, 2009, the Company had 8,805 Series A, 3,334 Series B and 1,000 Series C Membership Units outstanding. DOCUMENTS INCORPORATED BY REFERENCE—None TABLE OF CONTENTS PART I Item Number Item Matter Page Number Item 1. Business. 1 Item 1A. Risk Factors. 10 Item 2. Properties. 21 Item 3. Legal Proceedings. 21 Item 4. Submission of Matters to a Vote of Security Holders. 21 PART II Item 5. Market for Registrant’s Common Equity, Related Member Matters, and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 44 Item 9A(T). Controls and Procedures. 44 Item 9B. Other Information. 44 PART III Item 10. Directors, Executive Officers and Corporate Governance. 45 Item 11. Executive Compensation. 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Member Matters. 50 Item 13. Certain Relationships and Related Transactions, and Director Independence. 50 Item 14. Principal Accountant Fees and Services. 53 PART IV Item 15. Exhibits and Financial Statement Schedules. 54 Signatures 59 i CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K of Southwest Iowa Renewable Energy, LLC (the “Company,” “we,” or “us”) contains historical information, as well as forward-looking statements that involve known and unknown risks and relate to future events, our future financial performance, or our expected future operations and actions.In some cases, you can identify forward-looking statements by terminology such as “may,” “will”, “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “future,” “intend,” “could,” “hope,”“predict,” “target,” “potential,” or “continue” or the negative of these terms or other similar expressions.These forward-looking statements are only our predictions based on current information and involve numerous assumptions, risks and uncertainties.Our actual results or actions may differ materially from these forward-looking statements for many reasons, including the reasons described in this report.While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include: · Changes in the availability and price of corn, natural gas, and steam; · Our inability to comply with our credit agreements required to continue our operations; · Negative impacts that our hedging activities may have on our operations; · Decreases in the market prices of ethanol and distillers grains; · Ethanol supply exceeding demand; and corresponding ethanol price reductions; · Changes in the environmental regulations that apply to our plant operations; · Changes in plant production capacity or technical difficulties in operating the plant; · Changes in general economic conditions or the occurrence of certain events causing an economic impact in the agriculture, oil or automobile industries; · Changes in federal and/or state laws (including the elimination of any federal and/or state ethanol tax incentives); · Changes and advances in ethanol production technology; · Additional ethanol plants built in close proximity to our ethanol facility insouthwest Iowa; · Competition from alternative fuel additives; · Changes in interest rates and lending conditions of our loan covenants; · Our ability to retain key employees and maintain labor relations; and · Volatile commodity and financial markets. These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements.Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed below and in the section titled “Risk Factors.” Other risks and uncertainties are disclosed in the Company’s prior Securities and Exchange Commission (“SEC”) filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by Company or on its behalf.The Company undertakes no obligation to revise or update any forward-looking statements.The forward-looking statements contained in this Form 10-K are excluded from the safe harbor protection provided by Section 27A of the Securities Ac of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). AVAILABLE INFORMATION Information about us is also available at our website at www.sireethanol.com, under “SEC Compliance,” which includes links to reports we have filed with the Securities and Exchange Commission.The contents of our website are not incorporated by reference in this Annual Report on Form 10-K. ii Item 1.Business. The Company is an Iowa limited liability company, located in Council Bluffs, Iowa, was formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.We began producing ethanol in February, 2009 and sell our ethanol, modified wet distillers grains with solubles, and corn syrup in the continental United States.We sell our dried distillers grains with solubles in the continental United States, Mexico, and the Pacific Rim. Our production facility (the “Facility”) is located in Pottawattamie County in southwestern Iowa. It is near two major interstate highways, within a half a mile of the Missouri River and has access to five major rail carriers. This location is in close proximity to raw materials and product market access. The Facility receives corn and chemical deliveries primarily by truck but is able to utilize rail delivery if necessary.Finished products are shipped by rail and truck.The site has access to water from ground wells and from the Missouri river. In addition to close proximity to the Facility’s primary energy source, steam, there are two natural gas providers available, both with infrastructure immediately accessible. Financial Information Please refer to “Item 7-Management’s
